I cannot concur in the above judgment of reversal for the reason that the judgment upon which this injunction proceeding was predicated was absolutely void for want of authority conferred by warrant of attorney to confess judgment, which a full statement of the facts would disclose, and which I understand is conceded.
The note in question was payable to M.S. Polley, was indorsed by him in blank, and also by Smith  Holcomb in blank; the plaintiff nowhere appearing to be a payee.
The warrant of attorney is such in terms that no authority was thereby conferred which authorized or could authorize the confession of judgment in favor of any one in Ohio, or elsewhere than in the state of Pennsylvania, where it was executed, and, further, the authority, being merely "to enter and confess judgment, against us," cannot be construed to authorize the confession of a judgment in favor of such indorsee, or any one other than the payee. This was the conclusion of law of the Court of Appeals, based upon its finding of facts, and the judgment of that court should be affirmed. The defense that a judgment is void is always a *Page 637 
complete defense against an attempt to enforce collection thereof.
JONES and ROBINSON, JJ., concur in the dissenting opinion.